Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-7 & 9-14 are allowed.
Claim 8 have been cancelled by Applicant in the Response of 10/26/2021.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 07/30/2021. The limitations of previously objected to claim 8 are incorporated into independent claim 1 in applicant’s response of 10/26/2021.

Claims 2-7 & 9-14 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on 

Examiner: 	/Trung Q. Nguyen/- Art 2866
			November 2, 2021

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858